 In the Matter of THE GOLDENCYCLECORPORATIONandINTERNATIONALUNION OF MINE, MILL & SMELTER WORKERS(C.I.0.)Case No. 17-R-940.-Decided September 15, 1944Mr. David P. Strickler,ofColoradoSprings,Colo.,for theCompany.Mr. M. C. Frazier,of Denver, Colo., for the Union.Mr. Thomas. A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon°petitioirduly,'filed by=International Union of°Mine, Mill &SmelterWorkers (C. I. 0.), herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Golden Cycle Corporation, Colorado Springs,Colorado, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeElmer L. Hunt, Trial Examiner. Said hearing was held at Colo-rado Springs, Colorado, on August 17, 1944.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross examine witnesses andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at, the hearing are free from, prejudicial error and alkhereby affirmed.All- parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in'the case,' the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Golden Cycle Corporation, a West Virginia corporation withits principal place of business in the city of Colorado Springs, Col-3Subsequent to the hearing, the parties entered into a stipulation correcting the recordin certain respects.The stipulation is hereby approved and the record is correctedaccordingly.58 N. L. R. B., No. 58.609591--45-vol. 58-20_289 290DECISIONSOF NATIONALLABOR RELATIONS BOARDorado, is engaged in the mining and milling of ore from which gold,silver, lead, and zinc are extracted.During the year 1942, the Com-pany purchased supplies and machinery in the sum of $372,608, ofwhich approximately 25 percent was purchased and shipped frompoints outside the State of Colorado.The Company is currentlymilling about 750, tons, of lead, zinc; "and gold ore daily.From itsproducts it ships daily to Dumas, Texas, and Corondelet, Missouri,approximately, 50 tons of zinc concentrate.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill & Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused-to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropliate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a questioli affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITBoth parties are in agreement that the appropriate unit should con-sist of all the Company's production and maintenance employees,excluding office workers, metallurgists, chemists, assayers, and super-visory employees.They are in disagreement, however, with respectto the inclusion of the Company's two night watchmen.The Union seeks to include the night watchmen.The Companycontends that they should be excluded from the unit because theirwork is not related to its production and maintenance operations. Itfurther contends that their duty to report disurbances would result in"divided loyalty" if they were to be included.The record discloses that the watchmen protect the Company'sproperty from fire and theft.When on duty they punch the clocks'The Field Examiner reported that the Union submitted 47 application authorizationcards, and that there were 66 employees in the alleged appropriate unit. THE GOLDEN CYCLE CORPORATION291located throughout the mill.They are not auxiliary military police,,do not wear uniforms, and are unarmed. They are the usual type ofwatchmen whom we have included in production and maintenanceunits, and we perceive no reason to exclude them .3We find that all the Company's production and maintenance em-ployees'at its Colorado-Springs' Colorado, mill, including watchmen,but excluding office workers, metallurgists, chemists, assayers, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.4V. THE DETERMINATION OF REPRESENTATIVESWe shall direct thatAhe question,concerning representation: whichhas arisen'be resolvedby anelection by secret ballot among,the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act,and pursuantto Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, asamended, it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for,the, purposes of collective' bargaining with The GoldenCycle Corporation, Colorado Springs, Colorado, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of theRegionalDirector for the Seventeenth Region, act-ing in thismatter asagent for the National Labor Relations Boardand subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations,amongthe employees in the unit found appropriate in Sec-3 platter of Automatic Instrument Company,54 N. L. R. B. 472.4The parties agree that C. L. Ebersole,the Company'swelder,machinist,and reliefnight foreman, should be included in the unit.During the year,Ebersole spends at least80 percent of his time as a welder and machinist.He spends the remainder of his timesubstituting for' night foremen who.are ill or on vacation.Although he may effect thedischarge'of, employees under his supervision while he acts in the capacity of relief-nightforeman,since he'is primarily a machinist-welder working a relatively insignificant portionof his time as a substitute supervisor and inasmuch as the record does not reveal thathe has actually discharged an employee,we are of the opinion that he should be includedin the unit.SeeMatter of P. 8 Thorsen&Company, Inc.,56 N. L R. B. 1340. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDtion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves-in person at the polls, but excluding any who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the.election, to determine whether or not-theydesire to be represented by International Union of 'Mine, Mill &Smelter Workers, affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining.